DENY and Opinion Filed October 10, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00998-CV

                       IN RE JOSHUA SALLEY, Relator

          Original Proceeding from the 470th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 470-55157-2014

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Molberg
      Relator seeks a writ of mandamus to vacate two temporary orders that set

limits on where he may enroll his child in school. Entitlement to mandamus relief

requires relator to show that the trial court clearly abused its discretion and that he

lacks an adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition and the record before us, we conclude relator has

not shown he is entitled to mandamus relief. Accordingly, we deny the petition for
     writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                       /Ken Molberg/
220998f.p05                            KEN MOLBERG
                                       JUSTICE




                                     –2–